Citation Nr: 0023269	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits on behalf of a dependent spouse in the 
amount of $3,557.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from November 1967 to July 
1970, and from August 1971 to December 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1998 by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which determined that waiver of recovery of an 
overpayment of compensation benefits on behalf of a dependent 
spouse in the amount of $3,557 was not warranted. 


FINDINGS OF FACT

1.  An overpayment of $3,557 was created when the veteran 
received compensation benefits on behalf of a dependent 
spouse subsequent to his divorce in July 1992 and continuing 
through September 1997.

2.  The veteran remarried in January 1993.

3.  Recovery of the portion of the overpayment which was 
created subsequent to January 1993 ($3,255) would be against 
equity and good conscience.  


CONCLUSION OF LAW

A partial waiver in the amount of $3,255 of recovery of an 
overpayment of compensation benefits on behalf of a dependent 
spouse is warranted.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 1.962, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  The veteran 
applied for VA service-connected compensation benefits in 
January 1989.  In his application form, he reported that he 
was married and had two children.  In a rating decision of 
July 1989, the RO determined that the veteran was entitled to 
service connection for several disabilities, with a combined 
disability rating of 50 percent.  In a letter dated later in 
July 1989, the RO advised the veteran of the amount of 
disability compensation that was payable.  He was instructed 
that the award included additional benefits for his spouse 
and children, and was told that he must notify the RO 
immediately if there was any change in the number or status 
of his dependents.  It was further stated that failure to 
promptly notify the VA of a dependency change would result in 
the creation of an overpayment in his account.

The payment of additional benefits on behalf of the veteran's 
children was subsequently discontinued when the children 
attained 18 years of age; however, the veteran continued to 
receive benefits on behalf of a dependent spouse.  In July 
1991, the RO sent a letter to the veteran requesting that he 
supply his spouse's Social Security number.  In August 1991, 
he replied by providing the Social Security number for the 
same spouse he had previously listed on his application for 
compensation benefits in 1989.

A court decree dated in July 1992 shows that the veteran and 
the spouse for whom additional benefits had been granted were 
divorced.  A marriage license dated in January 1993 shows 
that the veteran married another woman.  There is no evidence 
of record demonstrating that the veteran submitted 
contemporaneous notification of either event to the VA.

In August 1997, the RO wrote to the veteran and requested 
that he provide information to verify his continuing 
entitlement to additional benefits on behalf of dependents.  
In September 1997, the veteran returned a completed 
questionnaire in which he listed the spouse whom he had 
married in January 1993 and her two children as dependents.   

In November 1997, the RO proposed that the veteran's 
compensation benefits be reduced effective from August 1, 
1991, because evidence had been received showing that the 
veteran's marital and/or dependency status had changed.  The 
letter explained that August 1991 was the last date that 
dependency had been verified.  Subsequently, in a letter 
dated in February 1998, the VA Debt Management Center 
notified the veteran that the reduction in compensation 
benefits had resulted in an overpayment of $4,126.  

In the decision of waiver on indebtedness dated in May 1998, 
it was noted that action had been taken to correct the 
effective date of the reduction of compensation benefits so 
that it corresponded to the actual date of the divorce in 
July 1992.  It was also noted that an award had been done 
adding the veteran's current wife and two children as 
dependents effective October 1, 1997.  These actions had the 
effect of reducing the overpayment to $3,557.  With respect 
to the claim for waiver of that amount, however, the 
committee found that such an action was not warranted as it 
would result in the veteran being unjustly enriched by 
benefits which he had not been entitled to receive.  On that 
basis, the request for a waiver was denied.  

The veteran filed a notice of disagreement with that decision 
and subsequently perfected an appeal.  In a letter of July 
1998 which was accepted as a substantive appeal statement, he 
stated he was appealing the denial of his request for a 
waiver on the basis that the only time that he was single was 
between July 23, 1992, and January 4, 1993.  Therefore, he 
could not understand why the amount of the overpayment was as 
high as the amount that had been calculated by the VA.

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of compensation benefits was properly created.  
The overpayment of $3,557 was created when the veteran 
received compensation benefits on behalf of a dependent 
spouse subsequent to his divorce in July 1992 and continuing 
until many years later.  Although the veteran has stated that 
he notified a VA medical facility of the change in marital 
status shortly after it occurred, the veteran has not 
presented contemporaneous evidence to support his assertion.  
Therefore, the only issue to be decided on appeal is whether 
a waiver of recovery of the overpayment is warranted under 
the facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962 (1999).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (1999).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the veteran was at fault in the creation 
of the debt.  The veteran's failure to accurately report 
changes in his marital status, as he had been requested to do 
in the July 1989 letter, directly resulted in the creation of 
the overpayment.

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the veteran's marital status had 
changed.  As noted above, the veteran has not provided 
contemporaneous evidence to support his assertion that he 
notified a VA medical facility of the change in his marital 
status shortly after it occurred.  

The Board also finds that collection of the debt would not 
deprive the veteran or his family of basic necessities.  The 
veteran receives military retirement pay as well as VA 
benefits.  He has not presented any evidence showing that 
recovery of the overpayment debt would cause hardship.  

On the other hand, the Board finds that the recovery of the 
overpayment would nullify the objective for which the 
benefits were intended.  The extra compensation payable on 
behalf of a dependent spouse is intended to aid persons who 
have extra expenses as a result of supporting a spouse.  The 
veteran did in fact have a dependent spouse beginning in 
January 1993 and, therefore, would have had the additional 
expenses associated with having a spouse beginning at that 
time.  Therefore, recovery of the overpayment for the period 
subsequent to January 1993 would tend to defeat the purpose 
of the VA benefits program.

The provision regarding unjust enrichment is only partially 
applicable in this case.  The veteran has received an 
overpayment of benefits to which he was not entitled under 
the law during the period from his divorce in July 1992 until 
his remarriage in January 1993.  Waiver of the recovery of 
the portion of the overpayment which pertains to that period 
of time would result in unjust enrichment to the appellant.  
However, waiver of recovery of the overpayment for the period 
subsequent to the veteran's remarriage in January 1993 would 
not result in unjust enrichment.

Finally, the Board notes that there is an indication that the 
veteran may have changed his position to his detriment based 
on reliance on VA benefits.  Presumably he thought that he 
was entitled to receive such benefits and has already spent 
the money in connection with expenses associated with 
supporting his family.

In summary, at least some of the elements set forth in 
38 C.F.R. § 1.965 (1999) weigh in favor of the veteran's 
claim for a waiver.  The facts and circumstances in this 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
Recovery of the portion of the overpayment which was created 
subsequent to January 1993 would be against equity and good 
conscience in light of the fact that the veteran did in fact 
have a dependent spouse during that period of time.  However, 
recovery of the portion of the overpayment attributable to 
the payments for a dependent which were issued from August 
1992 through January 1993 would not be against equity and 
good conscience as the veteran had no dependents during that 
period.  Such a decision allowing a partial waiver would not 
be unduly favorable or adverse to either side.  

As noted above, the total amount of the overpayment which had 
been calculated by the RO was $3,557.  To determine the 
portion of the overpayment which may not be waived, the Board 
has performed calculations based on data contained in a March 
1998 audit of the veteran's account.  From August 1, 1992, to 
November 30, 1992, the veteran received $537 per month when 
he was only entitled to receive $487 per month.  Thus, he 
received an extra $50 per month for a period of 4 months, 
resulting in an overpayment of $200 for the months of August, 
September, October, and November 1992.  For the period from 
December 1, 1992, through January 31, 1993, he received $553 
per month when he was only entitled to receive $502 per 
month.  Thus, he received an extra $51 per month for a period 
of 2 months, resulting in an overpayment of $102 for December 
1992 and January 1993.  By adding these sums, the Board finds 
that the overpayment which may not be waived is $302.  As 
noted, the total overpayment calculated by the RO was $3,557.  
By subtracting the amount which may not be waived from that 
figure ($3,557 minus $302), the Board calculates that a 
waiver of overpayment in the amount of $3,255 is warranted.


ORDER

A partial waiver of recovery of an overpayment of benefits on 
behalf of a dependent spouse in the amount of $3,255 is 
granted.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

